Case 1:19-cv-00979-LMB-JFA Document 1 Filed 07/30/19 Page 1 of 49 PagelD# 1

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
ALEXANDRIA DIVISION

DuWayne Baird individually and on behalf of | Case No.:

all other similarly situated individuals,
CLASS ACTION COMPLAINT

Plaintiff,
JURY TRIAL DEMANDED

v.
INJUNCTIVE RELIEF DEMANDED

Capital One Financial Corporation, Capital
One, N.A. and Capital One Bank (USA)

Defendants.

 

 

Plaintiff DuWayne Baird (“Plaintiff”), individually and on behalf of all others similarly
situated, allege upon personal knowledge of the facts respectively pertaining to their own actions,
and upon information and belief as to all other matters, by and through their undersigned counsel,
hereby bring this Class Action Complaint against Defendant, Capital One Financial Corporation
and its two primary subsidiaries Capital One, N.A. and Capital One Bank (USA) ( collectively,
“Capital One’’).

NATURE OF ACTION

1. Plaintiff asserts this class action against Capital One for its failure to exercise
reasonable care in securing and safeguarding consumers’ sensitive personal information, including
the names, addresses, phone numbers, dates of birth, credit scores, credit limits, account balances,
payment histories, social security numbers, and bank account numbers (collectively, “PIY’).

2. On July 29, 2019, Capital One announced that on “July 19, 2019, it determined
there was unauthorized access by an outside individual who obtained certain types of personal

information [i.e., PIT] relating to people who had applied for its credit card products and to Capital
Case 1:19-cv-00979-LMB-JFA Document1 Filed 07/30/19 Page 2 of 49 PagelD# 2

One credit card customers.”! The United States Federal Bureau of Investigations (“FBI”) related
that an individual accessed the PII by exploiting one of Capital One’s misconfigured firewalls,
which allowed her to access a Capital One cloud repository and exfiltrate the PII of approximately
100 million consumers in or around March 2019 (the “Data Breach”).”

3. The hacker, known as Paige A. Thompson, who used the handle “erratic,” posted
the PII of these approximate 100 million consumers to her GitHub account on April 21, 2019,
which was free and available for any user on the internet to download and further exploit.’

4. In addition to Capital One’s failure to prevent the Data Breach, Capital One also
failed to detect the breach for approximately three months. Upon information and belief, the posted
PII of approximately 100 million consumers on Thompson’s GitHub account remained exposed
until at least July 17, 2019, when an unidentified tipster informed Capital One of the posting by
emailing the bank’s responsible disclosure address with a brief warning and a link to the GitHub
address.*

5. The Data Breach was the result of Capital One’s inadequate approach to data
security and protection of PII that it collected during the course of its business. The deficiencies in
Capital One’s data security were so significant that the misconfigured firewall permitted access to

any consumer or small business that applied for one of Capital One’s credit card products from

 

1 Overview — Frequently Asked Questions, Capital One, (July 29, 2019), Available at
https://www.capitalone.com/facts2019/ (hereinafter the “Breach Notification”).

2 Harrer, Andrew, The Alleged Capital One Hacker Didn't Cover Her Tracks, Wired (July 29,
2019). Available at https://www.wired.com/story/capital-one-hack-credit-card-application-
data/.

> Id.

4 Id.
Case 1:19-cv-00979-LMB-JFA Document1 Filed 07/30/19 Page 3 of 49 PagelD# 3

2005 through early 2019—approximately fourteen years of data left unprotected and exposed for
any malicious actor to access, download, and exploit.°

6. Capital One disregarded the rights of Plaintiff and the Class (defined below) by:
intentionally, willfully, recklessly, or negligently failing to take adequate and reasonable measures
to ensure its data systems were protected; failing to disclose to its customers the material fact that
it did not have adequate computer systems and security practices to safeguard customer PII; failing
to take available steps to detect and prevent the Data Breach; failing to monitor and timely detect
the Data Breach; and failing to provide Plaintiff and the Class prompt and accurate notice of the
Data Breach.

7. As a result of Capital One’s Data Breach, Plaintiff's and Class members’ PII have
definitively been exposed to criminals for misuse. The injuries Plaintiff and the Class suffered as
a direct result of the Data Breach include:

i. theft of personal and financial information;
il. costs associated with the detection and prevention of identity theft and
unauthorized use of financial accounts;

iii. damages arising from the inability to use debit or credit card accounts
because accounts were suspended or otherwise rendered unusable as a result
of fraudulent charges stemming from the Data Breach, including but not
limited to foregoing cash back rewards;

iv. damages arising from the inability to withdraw or otherwise access funds
because accounts were suspended, restricted, or otherwise rendered

unusable as a result of the Data Breach, including, but not limited to, missed

 

> Breach Notification, supra n.1.
Case 1:19-cv-00979-LMB-JFA Document1 Filed 07/30/19 Page 4 of 49 PagelD# 4

Vi.

Vil.

viii.

8.

bill and loan payments, late-payment charges, and lowered credit scores and
other adverse impacts on credit;

costs associated with spending time to address and mitigate the actual and
future consequences of the Data Breach such as finding fraudulent charges,
cancelling and reissuing payment cards, purchasing credit monitoring and
identity theft protection services, imposition of withdrawal and purchase
limits on compromised accounts, including, but not limited to, lost
productivity and opportunities, time taken from the enjoyment of one’s life,
and the inconvenience, nuisance and annoyance of dealing with all issues
resulting from the Data Breach;

the imminent and certainly impending injury resulting from the potential
fraud and identity theft posed by PII being exposed for theft and sale on the
dark web;

damages to and diminution in value of PII entrusted to Capital One for the
sole purpose of purchasing products and services from Capital One; and

the loss of Plaintiff's and Class members’ privacy.

The injuries Plaintiff and the Class suffered were directly and proximately caused

by Capital One’s failure to implement or maintain adequate data security measures for SPI.

9.

Plaintiff and the Class retain a significant interest in ensuring that their PII, which

remain in Capital One’s possession, are protected from further breaches, and seek to remedy the

harms suffered as a result of the Data Breach for themselves and on behalf of similarly situated

consumers whose PII was stolen.
Case 1:19-cv-00979-LMB-JFA Document 1 Filed 07/30/19 Page 5 of 49 PagelD# 5

10. _‘ Plaintiff, individually and on behalf of similarly situated consumers, seek to recover
damages, equitable relief, including injunctive relief designed to prevent a reoccurrence of the
Data Breach and resulting injuries, restitution, disgorgement, reasonable costs and attorneys’ fees,
and all other remedies this Court deems proper.

PARTIES

11. Plaintiff DuWayne Baird is a citizen of Ohio.

12. Defendant Capital One Financial Corporation is a Delaware corporation with its
principal place of business located at 1680 Capital One Drive, McLean, Virginia. It offers a broad
spectrum of financial products and services to consumers including credit cards and is among the
biggest banks in the United States with $373.6 billion in total assets as of 2019. Capital One
Financial Corp. operates through its two primary subsidiaries Capital One Bank (USA) and Capital
One, N.A.

13. Capital One Bank (USA), National Association is one of Capital One Financial
Corporation’s two principal subsidiaries. It offers a variety of credit and debit card products to
consumers.

14. | Capital One, National Association is one of Capital One Financial Corporation’s
two principal subsidiaries. It offers a broad spectrum of banking products and financial services to

consumers small businesses and commercial clients.

JURISDICTION AND VENUE
15. This Court has jurisdiction pursuant to 28 U.S.C. § 1332(d)(2) (“The Class Action
Fairness Act”) because sufficient diversity of citizenship exists between parties in this action, the

aggregate amount in controversy exceeds $5,000,000, exclusive of interests and costs, and there
Case 1:19-cv-00979-LMB-JFA Document 1 Filed 07/30/19 Page 6 of 49 PagelD# 6

are 100 or more members of the Class, pursuant to Capital One’s admission that approximately
100,000,000 consumers were affected by the Data Breach.

16. This Court has personal jurisdiction over Capital One because its principal place of
business is in the Eastern District of Virginia, and Capital One is authorized to and regularly
conducts business in the Eastern District of Virginia.

17. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1) & (2) because
Capital One is.a corporation, has its principal place of business in this District, and a substantial
part of the events and omissions giving rise to this action occurred in this District.

FACTUAL ALLEGATIONS
A. The Banking System is a Constant Target for Malicious Actors

18. Data breaches have become widespread. In 2016, the number of U.S. data breaches
surpassed 1,000, representing a record high and a forty percent increase from the previous year.
In 2017 a new record high of 1,579 breaches was reached representing a 44.7% increase over
2016.’ The banking sector remained a high target among cyber criminals with 135 data breaches
in 2018 alone.®

19, “The risk of cyberattack on financial services firms cannot be overstated” as

financial services companies “fall victim to cybersecurity attacks 300 times more frequently than

 

6 Identity Theft Resource Center, Data Breaches Increase 40 Percent in 2016, Finds New Report From
Identity Theft Resource Center and CyberScout (Jan. 19, 2017), available at
https://www.idtheftcenter.org/surveys-studys/ (last visited January 23, 2019).

7 Identity Theft Resource Center, 2017 Annual Data Breach Year-End Review, available at
https://www.idtheftcenter.org/2017-data-breaches/ (last visited January 23, 2019).

8 Identity Theft Resource Center, End of Year Data Breach Report (2018). Available at
https://www.idtheftcenter.org/2018-data-breaches/.
Case 1:19-cv-00979-LMB-JFA Document1 Filed 07/30/19 Page 7 of 49 PagelD# 7

businesses in other industries.” ° Indeed, “financial institutions have long been a lucrative target
for cybercriminals because of the massive volumes of data and money that can be stolen.”!® A
recent study from the cybersecurity firm Intsights confirmed that the Banking and Financial sectors
were hit with a constant stream of cyber-attacks when compared to other sectors."

20. The consequences to affected consumers are significant as sensitive personal and
financial information is exposed. It is further exacerbated when, as here, compromised PII
includes Social Security numbers which make it possible for thieves to file fraudulent tax returns,
file for unemployment benefits, or apply for a job using a false identity.’ Each of these fraudulent
activities is difficult to detect and may not be uncovered until the number has been used in a
fraudulent transaction. Moreover, it is no easy task to change or cancel a stolen Social Security
number. Even then, a new Social Security number may not be effective, as “[t]he credit bureaus
and banks are able to link the new number very quickly to the old number, so all of that old bad

information is quickly inherited into the new Social Security number.”

 

° Forbes, Laughing All The Way To The Bank: Cybercriminals Targeting U.S. Financial Institutions,
August 28, 2018. Available at https://www.forbes.com/sites/bhaktimirchandani/2018/08/28/laughing-all-
the-way-to-the-bank-cybercriminals-targeting-us-financial-institutions/#3b3eee36e906.

10 Help Net Security, Increasing number of financial institutions falling prey to cyber

Attacks, November 9, 2016. Available at https://Awww.helpnetsecurity.com/2016/11/09/financial-
institutions-cyber-attacks/.

11 CISO MAG, Banking and Financial sectors are prime target for hackers, May 3, 2019
https://www.cisomag.com/banking-and-financial-sectors-are-prime-target-for-hackers-survey/

(last visited July 30, 2019).

2 The United States Government Accountability Office explained that theft involving social security
numbers is the most insidious not only because it often takes time for the victim to become aware of the
theft, but that as a result they will often face “substantial costs and inconveniences repairing damage to
their credit records...[and their] good name.” Data Breaches are Frequent, but Evidence of Resulting
Identity Theft is Limited; However, the Full Extent is Unknown, GAO (June 2007), available at
https://www.gao.gov/new.items/d07737.pdf (the “GAO Report”)(last visited March 21, 2019).

3 Victims of Social Security Number Theft Find It’s Hard to Bounce Back, NPR, Brian Naylor, Feb. 9,
2015, available at  http:/;www.npr.org/2015/02/09/384875839/data-stolen-by-anthem-s-hackers-has-

millions-worrying-about-identity-theft (last visited February 13, 2019).
Case 1:19-cv-00979-LMB-JFA Document1 Filed 07/30/19 Page 8 of 49 PagelD# 8

21. Capital One knew the importance of safeguarding patient PII entrusted to it and of
the foreseeable consequences if its data security systems were to be breached, including the
significant costs that would be imposed on its customers as a result of a breach.

B. Plaintiff’s Transaction with Capital One

22. In or about December 2011, Plaintiff Baird applied for a credit card with Capital
One.

23. Since the announcement of the Data Breach, Plaintiff Baird continues to monitor
his accounts in an effort to detected and prevent any misuses of his personal information.

24. Plaintiff Baird has, and continues to, spend his valuable time to protect the integrity
of his finances and credit — time which she would not have had to expend but for the Data Breach.

25. Plaintiff Baird would not have applied for a credit card with and provided PII to
Capital One during the period of the Data Breach had Capital One disclosed that it lacked adequate
computer systems and data security practices to safeguard consumers’ PII from theft.

26. Plaintiff suffered actual injury from having his PII stolen as a result of the Data
Breach.

27. —_—‘~ Plaintiff Baird suffered actual injury and damages in paying money to, and
purchasing products through, Capital One’s business during the Data Breach (e.g., paying interest
on credit cards, paying minimum balance fees, and other banking fees), expenditures which he
would not have made with Capital One had Capital One disclosed that it lacked computer systems
and data security practices adequate to safeguard consumers’ PII from theft.

28. Plaintiff Baird suffered actual injury in the form of damages to and diminution in

the value of his PII—a form of intangible property that the Plaintiff entrusted to Capital One for
Case 1:19-cv-00979-LMB-JFA Document1 Filed 07/30/19 Page 9 of 49 PagelD# 9

the purpose of applying for and using Capital One’s products, which was compromised in and as
a result of the Data Breach.

29. Plaintiff Baird suffered lost time, annoyance, interference, and inconvenience as a
result of the Data Breach, and has concerns for the loss of his privacy.

30. ‘Plaintiff Baird has suffered imminent and impending injury arising from the
substantially increased risk of fraud, identity theft, and misuse resulting from his PII being placed
in the hands of criminals.

31. Plaintiff Baird has a continuing interest in ensuring his PII, which remains in the
possession of Capital One, is protected and safeguarded from future breaches.

Cc. Capital One’s Customer Data Collection Practices

32. Capital One is a for-profit corporation and one of the largest banking institutions in
the United States.

33. As part of applying for a credit card and other financial services, consumers provide
banks their names, addresses, social security numbers, and other valuable, sensitive, and private
PIL.

34. = At all relevant times, Capital One was well-aware, or reasonably should have been
aware, that the PII collected, maintained, and stored from the applications is highly sensitive,
susceptible to attack, and could be used for wrongful purposes by third parties, such as identity
theft and fraud.

35. | Banking repositories and databases are popular targets for cyberattacks, especially
given the extremely sensitive nature of the PIT stored on those repositories and databases. The
frequency and prevalence of attacks make it imperative that banks such as Capital One routinely

monitor for exploits and cyberattacks and regularly update their software and security procedures.
Case 1:19-cv-00979-LMB-JFA Document1 Filed 07/30/19 Page 10 of 49 PagelD# 10

36. Such exploits can go undetected for a long period of time, especially if industry
best practices are not routinely used.

37. PIL is a valuable commodity. A “cyber black market” exists in which criminals
openly post stolen payment card numbers, social security numbers, and other personal, private
information on multiple underground Internet websites. PII is valuable to identity thieves because
they can use victims’ personal data—including PI—to open new financial accounts and take out
loans in another person’s name, incur charges on existing accounts, or clone ATM, debit, and
credit cards.

38. This is especially true for banks, given that the PII disclosed in this Data Breach
was precisely the PII Capital One requested to process and, in some cases, approve consumers for
credit cards and other banking products.

39. Legitimate organizations and the criminal underground alike recognize the value of
PII contained in a data systems; otherwise, the latter would not aggressively seek or pay for it. For
example, in “one of 2013’s largest breaches . . . not only did hackers compromise the [card holder

data] of three million customers, they also took registration data [containing PII] from 38 million

users.”!4

40. Professionals tasked with trying to stop fraud and other misuse know that PII have
real monetary value in part because criminals continue their efforts to obtain this data.!> In other

words, if any additional breach of sensitive data did not have incremental value to criminals, one

 

14 Verizon 2014 PCI Compliance Report,
https://www.cisco.com/c/dam/en_us/solutions/industries/docs/retail/verizon pci2014.pdf

(hereafter “2014 Verizon Report”), at 54.
15 Data Breaches Rise as Cybercriminals Continue to Outwit IT, CIO Magazine (October 2016),

http://www.cio.com/article/2686167/data-breach/data-breaches-rise-as-cybercriminals-
continue-to-outwit-it. html.
Case 1:19-cv-00979-LMB-JFA Document1 Filed 07/30/19 Page 11 of 49 PagelD# 11

would expect to see a reduction in criminal efforts to obtain such additional data over time.
However, just the opposite has occurred. For example, the Identity Theft Resource Center reported
1,579 data breaches in 2017, which represents a 44.7 percent increase over the record high figures
reported for 2016.'°

41. The PII of consumers remains of high value to identity criminals, as evidenced by
the prices criminals will pay through black-market sources, or what is often called the dark web.
Numerous sources cite dark web pricing for stolen identity credentials. For example, a complete
set of bank account credentials can fetch a thousand dollars or more (depending on the associated
credit score or balance available to criminals).!’ Experian reports that a stolen credit or debit card
number can sell for $5 to $110 on the dark web. '®

42. At all relevant times, Capital One knew, or reasonably should have known, of the
importance of safeguarding PII, and of the foreseeable consequences that would occur if its data
security system was breached, including, specifically, the significant costs that would be imposed
on its customers as a result of a breach.

43. Capital One was, or should have been, fully aware of the significant volume of daily
online credit applications, amounting to tens of thousands of daily interactions with consumers’
PII, and thus, the significant number of individuals who would be harmed by a breach of Capital

One’s systems.

 

16 2017 Annual Data Breach Year-End Review, 1DTheftCenter (2017),
https://www.idtheftcenter.org/2017-data-breaches.

1) Here’s How Much Thieves Make By Selling Your Personal Data Online, Business Insider,
http://Awww.businessinsider.com/heres-how-much-your-personal-data-costs-on-the-dark-web-
2015-5, May 27, 2015.

18 Here’s How Much Your Personal Information Is Selling for on the Dark Web
https://www.experian.com/blogs/ask-experian/heres-how-much-your-personal-information-is-
selling-for-on-the-dark-web/.
Case 1:19-cv-00979-LMB-JFA Document1 Filed 07/30/19 Page 12 of 49 PagelD# 12

44. Unfortunately, and as alleged below, despite all of this publicly available
knowledge of the continued compromises of PII in the hands of other third parties, such as banking
institutions, retailers, and restaurant chains, Capital One’s approach to maintaining the privacy and
security of Plaintiffs and Class members’ PII was lackadaisical, cavalier, reckless, or at the very

least, negligent.
D. The Capital One Data Breach
45. On July 29, 2019, Capital One admitted to one of the largest data breaches in

history, in which more than 100 million US consumers were affected.'? The Data Breach notice

stated in relevant part:

Capital One Announces Data Security Incident

* ok O®

MCLEAN, Va., July 29, 2019 /PRNewswire/ -- Capital One Financial Corporation
(NYSE: COF) announced today that on July 19, 2019, it determined there was
unauthorized access by an outside individual who obtained certain types of personal
information relating to people who had applied for its credit card products and to
Capital One credit card customers.

% oe OR

Based on our analysis to date, this event affected approximately 100 million
individuals in the United States and approximately 6 million in Canada.

* OK OR

The largest category of information accessed was information on consumers and
small businesses as of the time they applied for one of our credit card products from
2005 through early 2019. This information included personal information Capital One
routinely collects at the time it receives credit card applications, including names,
addresses, zip codes/postal codes, phone numbers, email addresses, dates of birth, and
self-reported income. Beyond the credit card application data, the individual also
obtained portions of credit card customer data, including:

e Customer status data, e.g., credit scores, credit limits, balances, payment

 

19 Breach Notification, supra n.1.
Case 1:19-cv-00979-LMB-JFA Document1 Filed 07/30/19 Page 13 of 49 PagelD# 13

history, contact information

e Fragments of transaction data from a total of 23 days during 2016, 2017 and
2018.

e About 140,000 Social Security numbers of our credit card customers

e About 80,000 linked bank account numbers of our secured credit card
customers

We will notify affected individuals through a variety of channels. We will make free
credit monitoring and identity protection available to everyone affected.

Safeguarding our customers' information is essential to our mission and our role as a
financial institution. We have invested heavily in cybersecurity and will continue to

do so. We will incorporate the learnings from this incident to further strengthen our
cyber defenses.

For more information about this incident and what Capital One is doing to respond,
visit www.capitalone.com/facts2019. In Canada, information can be found at
www.capitalone.ca/facts2019 and www.capitalone.ca/facts2019/fr. The investigation

is ongoing and analysis is subject to change. As we learn more, we will update these
websites to provide additional information. *°

46. The Capital One Data Breach occurred because Capital One failed to secure the PII
of approximately 100 million consumers in Capital One’s cloud-based repository and database.”!
47. Capital One also reported that the Data Breach impacted consumers who applied
for Capital One credit card products from 2005 through “early 2019,” with information that

included “personal information Capital One routinely collects at the time it receives credit card

 

°Capital One Announces Data Security Incident (“Security Incident”), Available at
http://press.capitalone.com/phoenix.zhtml?c=251626&p=irol-newsArticle pf&ID=2405043

*1 Breach Notification, supra n.1.
Case 1:19-cv-00979-LMB-JFA Document1 Filed 07/30/19 Page 14 of 49 PagelD# 14

applications, including names, addresses, zip codes/postal codes, phone numbers, email addresses,
dates of birth, and self-reported income.”

48. In addition to the aforementioned “routine” collections, Capital One also admitted
consumers’ credit scores, credit limits, balances, payment histories, contact information, and
“fragments of transaction data from a total of 23 days during 2016, 2017 and 2018.3

49. Capital One further admitted that “about 140,000 Social Security numbers of [its]
credit card customers” and “about 80,000 linked bank account numbers of our secured credit card
customers” were also disclosed in the Data Breach.”

50. At no point did Capital One offer any concrete assistance or offer to remunerate
Plaintiff or the Class for its negligence. Despite acknowledging that the PII was stolen by a
malicious actor and placed on the Internet for anyone to access, download, and use, Capital One
attempted to downplay the gravity of breach claiming “ it is unlikely that the information was used
for fraud or disseminated by this individual.””°

51. This PII was compromised due to Capital One’s acts and omissions and its failure
to properly protect the PII, despite being aware of cybersecurity standards, industry best practices,
and the vulnerability of financial service institutions to attack. See e.g. Equifax.”

52. In addition to its failure to prevent the Data Breach, Capital One also failed to detect

the breach for at least three months—despite it being publicly represented on the popular and often

 

2 Breach Notification, supra n.1.
23 Breach Notification, supra n.1.
4 Breach Notification, supra n.1.
25 Security Incident, supra n.20.

26 2017 Cybersecurity Incident & Important Consumer Information. Available at
https://www.equifaxsecurity2017.com/consumer-notice/.
Case 1:19-cv-00979-LMB-JFA Document1 Filed 07/30/19 Page 15 of 49 PagelD# 15

trafficked GitHub website.’’ Intruders, therefore, had at least three months to access, collect,
download, and make use of this information for fraudulent and other malicious purposes.

53. During this time, Capital One failed to recognize its systems had been breached and
that intruders were stealing the PII of 100 million credit card applicants. Indeed, the breach was
not even discovered as a result of Capital One’s diligence or their internal cyber security systems,
but rather by a third party who “sent a message to the company's responsible disclosure email
address with a link to the GitHub page.””®

54. While timely action by Capital One in identifying the Breach would likely have
significantly reduced the harmful consequences, instead, their inaction and negligence contributed

to the scale of the Data Breach and the resulting damages to Plaintiff and Class members.

E. Defendants’ Privacy Policies and Agreements to Keep PII Confidential

55. As a condition of credit, Capital One required applicants to provide them with
certain personal information. In their ordinary course of business, Defendants maintained this
personal information, including, but not limited to, names, addresses, dates of birth and Social
Security numbers.

56. By obtaining, collecting, using, and deriving a benefit from Plaintiffs and the Class
members’ PII, Defendants assumed legal and equitable duties to those individuals. Defendants

knew or should have known that they were responsible for protecting Plaintiff's and Class

 

27 CNET, Capital One data breach involves 100 million credit card applications. Available at
https://www.cnet.com/news/capital-one-data-breach-involves-100-million-credit-card-
applications/ (Thompson [the hacker] allegedly posted details about the hack on a GitHub page in
April, and talked about the attack on Twitter and Slack discussions, according to the FBI. The page
had been up since April 21, with the IP address for a specific server containing the company's
sensitive data.)

°8 Td.
Case 1:19-cv-00979-LMB-JFA Document1 Filed 07/30/19 Page 16 of 49 PagelD# 16

members’ PII from disclosure. At all relevant times, Plaintiff and the Class members have taken
reasonable steps to maintain the confidentiality of their PII.

57. Plaintiff and the Class members, as credit card applicants, relied on Defendants to
keep their PII confidential and securely maintained, to use this information for business purposes
only, and to make only authorized disclosures of this information.

58. In addition to their obligations under the law, Capital One independently and
routinely promised to safeguard PII. Examples include:

“To protect your personal information from unauthorized access and use, we

use security measures that comply with federal law. These measures include
computer safeguards and secured files and buildings.””?

Capital One understands how important security and confidentiality are to our
customers, so we use the following security techniques, which comply with or
even exceed federal regulatory requirements to protect information about

30
you.....

At Capital One, we make your safety and security a top priority and are
committed to protecting your personal and financial information. If we collect
identifying information from you, we will protect that information with controls
based upon internationally recognized security standards, regulations, and
industry-based best practices.!

F. Capital One Failed to Comply with Federal Requirements
59. The Federal Trade Commission (“FTC”) has issued numerous guides for business
highlighting the importance of reasonable data security practices. According to the FTC, the need

for data security should be factored into all business decision-making.”

 

29 https://www.capitalone.com/bank/privacy/
30 https://www.capitalone.com/identity-protection/privacy/faq
31 https://www.capitalone.com/identity-protection/privacy/statement

32 Federal Trade Commission, Start With Security, available at
https://www.ftc.gov/system/files/documents/plain-language/pdf0205-startwithsecurity.pdf.
Case 1:19-cv-00979-LMB-JFA Document1 Filed 07/30/19 Page 17 of 49 PagelD# 17

60. In 2016, the FTC updated its publication, Protecting Personal Information: A
Guide for Business, which established guidelines for fundamental data security principles and
practices for business.*? The guidelines note businesses should protect the personal customer
information that they keep; properly dispose of personal information that is no longer needed;
encrypt information stored on computer networks; understand their network’s vulnerabilities; and
implement policies to correct security problems. The guidelines also recommend that businesses
use an intrusion detection system to expose a breach as soon as it occurs; monitor all incoming
traffic for activity indicating someone is attempting to hack the system; watch for large amounts
of data being transmitted from the system; and have a response plan ready in the event of a breach.

61. The FTC recommends that companies not maintain PII longer than is needed for
authorization of a transaction; limit access to sensitive data; require complex passwords to be used
on networks; use industry-tested methods for security; monitor for suspicious activity on the
network; and verify that third-party service providers have implemented reasonable security
measures.**

62. The FTC has brought enforcement actions against businesses for failing to
adequately and reasonably protect customer data, treating the failure to employ reasonable and
appropriate measures to protect against unauthorized access to confidential consumer data as an
unfair act or practice prohibited by Section 5 of the Federal Trade Commission Act (“FTCA”), 15
U.S.C. § 45. Orders resulting from these actions further clarify the measures businesses must take

to meet their data security obligations.

 

33 Federal Trade Commission, Protecting Personal Information: A Guide for Business, available
at https://www.ftc.gov/system/files/documents/plain-language/pdf-0136 proteting-personal-

information.pdf.
34 FTC, Start With Security, supra note 32.
Case 1:19-cv-00979-LMB-JFA Document1 Filed 07/30/19 Page 18 of 49 PagelD# 18

63. Capital One’s failure to employ reasonable and appropriate measures to protect
against unauthorized access to confidential consumer data (i.e., PIT) constitutes an unfair act or
practice prohibited by Section 5 of the FTC Act, 15 U.S.C. § 45.

64. In this case, Capital One was at all times fully aware of its obligation to protect the
financial data—including PI—of Capital One’s applicants because of its existence a one of the
United States’ largest financial institutions. Capital One was also aware of the significant
repercussions if it failed to do so because Capital One collected applicant data from millions of
consumers monthly (if not daily) and they knew that this data, if hacked, would result in injury to

consumers, including Plaintiff and Class members.

G. The Data Breach Caused Harm and Will Result in Additional Fraud

65. The ramifications of Defendant’s failure to keep Patients’ PII secure are long
lasting and severe. Once PII is stolen, fraudulent use of that information and damage to victims
may continue for years.

66. | Consumer victims of data breaches are more likely to become victims of identity
fraud. This conclusion is based on an analysis of four years of data that correlated each year’s data
breach victims with those who also reported being victims of identity fraud.*>

67. The FTC defines identity theft as “a fraud committed or attempted using the

identifying information of another person without authority.”°° The FTC describes “identifying

 

35 2014 LexisNexis True Cost of Fraud Study,
https://www.lexisnexis.com/risk/downloads/assets/true-cost-fraud-2014.pdf.
36 17 C.F.R § 248.201 (2013).
Case 1:19-cv-00979-LMB-JFA Document1 Filed 07/30/19 Page 19 of 49 PagelD# 19

information” as “any name or number that may be used, alone or in conjunction with any other

information, to identify a specific person.”*”

68. PII are valuable commodities to identity thieves once the information has been
compromised. As the FTC recognizes, once identity thieves have PII, “they can drain your bank
account, run up your credit cards, open new utility accounts, or get medical treatment on your

health insurance.”?®

69. Identity thieves can use PII, such as that of Plaintiff and Class members, which
Capital One failed to keep secure, to perpetrate a variety of crimes that harm victims. For instance,
identity thieves may commit various types of government fraud such as: immigration fraud;
obtaining a driver’s license or identification card in the victim’s name but with another’s picture;
using the victim’s information to obtain government benefits; or filing a fraudulent tax return using
the victim’s information to obtain a fraudulent refund.

70. Analysis of a 2016 survey of 5,028 consumers found “The quicker a financial
institution, credit card issuer, wireless carrier or other service provider is notified that fraud has
occurred on an account, the sooner these organizations can act to limit the damage. Early
notification can also help limit the liability of a victim in some cases, as well as allow more time
for law enforcement to catch the fraudsters in the act.”°?

71. As aresult of Capital One’s delay in detecting and notifying consumers of the Data

Breach, the risk of fraud for Plaintiff and Class members has been driven even higher.

 

37 Td.

38 Federal Trade Commission, Warning Signs of Identity Theft, available at:
https://www.consumer. ftc.gov/articles/0271-warning-signs-identity-theft.

3° Identity Fraud Hits Record High with 15.4 Million U.S. Victims in 2016, Up 16 Percent
According to New Javelin Strategy & Research Study, https://www.javelinstrategy.com/press-
release/identity-fraud-hits-record-high-154-million-us-victims-2016-16-percent-according-
new , February 1, 2017.
Case 1:19-cv-00979-LMB-JFA Document1 Filed 07/30/19 Page 20 of 49 PagelD# 20

72. Javelin Strategy and Research reports that identity thieves have stolen $112 billion
in the six years preceding 2016.”

73. Moreover, reimbursing a consumer for a financial loss due to fraud does not make
that individual whole again. On the contrary, identity theft victims must spend numerous hours
and their own money repairing the impact to their credit. After conducting a study, the Department
of Justice’s Bureau of Justice Statistics (“BJS”) found that identity theft victims “reported spending
an average of about 7 hours clearing up the issues” and resolving the consequences of fraud in
2014.41

74. An independent financial services industry research study conducted for
BillGuard—a private enterprise that automates the consumer task of finding unauthorized
transactions that might otherwise go undetected—calculated the average per-consumer cost of all
unauthorized transactions at roughly US $215 per cardholder incurring these charges,’? some
portion of which could go undetected and thus must be paid entirely out-of-pocket by consumer
victims of account or identity misuse.

75. As a direct and proximate result of Defendants’ wrongful actions and inaction,
Plaintiff and Class Members have been placed at an imminent, immediate, and continuing
increased risk of harm from identity theft and fraud. The U.S. Department of Justice’s Bureau of

Justice Statistics found that “among victims who had personal information used for fraudulent

 

© See https://www.javelinstrategy.com/coverage-area/2016-identity-fraud-fraud-hits-inflection-
point,

41 Victims of Identity Theft, 2014 (Sept. 2015) available at:
http://www.bjs.gov/content/pub/pdf/vit14. pdf.

42 Hadley Malcom, Consumers Rack Up $14.3 Billion in Gray Charges, Research Study
Commissioned For Billguard By Aite Research, Usa Today (Suly 25, 2013), available at:
https://www.usatoday.com/story/money/personalfinance/2013/07/25/consumers-unwanted-
charges-in-billions/2568645/.
Case 1:19-cv-00979-LMB-JFA Document1 Filed 07/30/19 Page 21 of 49 PagelD# 21

purposes, 29% spent a month or more resolving problems” and that “resolving the problems caused

by identity theft [could] take more than a year for some victims.

76.

9943

The victims here—Plaintiff and the Class—are no different, as they are faced with

an arduous path to secure their PII in response to Capital One’s negligence. Plaintiff and the Class

must take at least the following steps to attempt to prevent further misuse of their PII:

a.

b.

77.

Review and monitor credit card statements for any unusual or unknown charges;
Contact their financial institution (which is not necessarily Capital One) to
determine if there is any suspicious activity on their accounts;

Change their account information;

Place a fraud alert on their credit bureau reports;

Place a security freeze on their credit bureau reports; and

Periodically monitor their credit bureau reports for any unusual activity and check

for accuracy.

Additionally, there is commonly lag time between when harm occurs and when it

is discovered and also between when PII is stolen and when it is used. According to the U.S.

Government Accountability Office, which conducted a study regarding data breaches:

[L]aw enforcement officials told us that in some cases, stolen data
may be held for up to a year or more before being used to commit
identity theft. Further, once stolen data have been sold or posted on
the Web, fraudulent use of that information may continue for years.
As a result, studies that attempt to measure the harm resulting from
data breaches cannot necessarily rule out all future harm.

 

“U.S. Department of Justice, Office of Justice Programs Bureau of Justice Statistics, Victims of Identity
Theft, 2012, December 2013 available at https://www.bjs.gov/content/pub/pdf/vitl2.pdf (last visited

April 19,2019).
Case 1:19-cv-00979-LMB-JFA Document1 Filed 07/30/19 Page 22 of 49 PagelD# 22

78. There is a very strong probability that those impacted by Capital One’s failure to
secure their PII could be at risk of fraud and identity theft for extended periods of time.

79. Thus, Plaintiff and Class members now face years of constant surveillance of their
financial and personal records, monitoring, and loss of rights. Plaintiff and the Class are incurring
and will continue to incur such damages in addition to any fraudulent credit and debit card charges
incurred by them and the resulting loss of use of their credit and access to funds, regardless of
whether such charges are ultimately reimbursed by banks and credit card companies.

H. Plaintiff and Class Members Suffered Damages

80. The PII of Plaintiff and Class members are private and sensitive in nature and was
left inadequately protected by Capital One. Capital One did not obtain Plaintiff's and Class
members’ consent to disclose their PII to any other person as required by applicable law and
industry standards.

81. | The Data Breach was a direct and proximate result of Capital One’s failure to
properly safeguard and protect Plaintiff's and Class members’ PII from unauthorized access, use,
and disclosure, as required by various state and federal regulations, industry practices, and the
common law, including Capital One’s failure to establish and implement appropriate
administrative, technical, and physical safeguards to ensure the security and confidentiality of
Plaintiff's and Class members’ PII to protect against reasonably foreseeable threats to the security
or integrity of such information.

82. Capital One had the resources to prevent a breach, but instead chose to put profit
before consumers’ privacy and protection of consumers’ PII.

83. | Had Capital One remedied the deficiencies in its computer systems, followed

federal and state guidelines, and adopted security measures recommended by experts in the field,
Case 1:19-cv-00979-LMB-JFA Document1 Filed 07/30/19 Page 23 of 49 PagelD# 23

Capital One would have prevented intrusion into its computer systems and, ultimately, the theft of
its consumers’ confidential PII.

84. Asaresult of Capital One’s wrongful actions, inaction, negligent security practices,
and the resulting Data Breach, Plaintiff and Class members have been placed at an imminent,
immediate, and continuing increased risk of harm from identity theft and identity fraud, requiring
them to take the time which they otherwise would have dedicated to other life demands such as
work and family in an effort to mitigate the actual and potential impact of the Data Breach on their
lives including, inter alia, by placing “freezes” and “alerts” with credit reporting agencies,
contacting their financial institutions, closing or modifying financial accounts, closely reviewing
and monitoring their credit reports and accounts for unauthorized activity, and filing police reports.
This time has been lost forever and cannot be recaptured.

85. Capital One’s wrongful actions and inaction directly and proximately caused the
theft and dissemination into the public domain of Plaintiff's and Class members’ PII, causing them

to suffer, and continue to suffer, economic damages and other actual harm for which they are

entitled to compensation, including:

a. theft of their personal and financial information;
b. unauthorized charges on their debit and credit card accounts;
c. the imminent and certainly impending injury flowing from potential fraud and

identity theft posed by their personal information being placed in the hands of
criminals and misused via the sale of Plaintiff's and Class members’ information
on the Internet’s black market;

d. the untimely and inadequate notification of the Data Breach;

e. the improper disclosure of their PII;
Case 1:19-cv-00979-LMB-JFA Document1 Filed 07/30/19 Page 24 of 49 PagelD# 24

f. loss of privacy;

g. money paid to, and purchasing products from, Capital One’s business during the
Data Breach (e.g., paying interest on credit cards, paying minimum balance fees,
and other banking fees), expenditures which Plaintiff and Class members would
not have made with Capital One had Capital One disclosed that it lacked computer
systems and data security practices adequate to safeguard consumers’ PII from
theft;

h. ascertainable losses in the form of out-of-pocket expenses and the value of their
time reasonably incurred to remedy or mitigate the effects of the Data Breach;

i, ascertainable losses in the form of deprivation of the value of their PII, for which
there is a well-established national and international market;

j. loss of use of, and access to, their account funds and costs associated with the
inability to obtain money from their accounts or being limited in the amount of
money they were permitted to obtain from their accounts, including missed
payments on bills and loans, late charges and fees, and adverse effects on their
credit including adverse credit notations; and,

k. the loss of productivity and value of their time spent to address, attempt to
ameliorate, mitigate, and deal with the actual and future consequences of the Data
Breach, including finding fraudulent charges, cancelling and reissuing cards,
purchasing credit monitoring and identity theft protection services, imposition of
withdrawal and purchase limits on compromised accounts, and the inconvenience,
nuisance and annoyance of dealing with all such issues resulting from the Data

Breach.
Case 1:19-cv-00979-LMB-JFA Document1 Filed 07/30/19 Page 25 of 49 PagelD# 25

86. While Plaintiff's and Class members’ PII have been stolen, Capital One continues
to hold PII of consumers, including Plaintiff's and Class members’ PII. Particularly because
Capital One has demonstrated an inability to prevent a breach, Plaintiff and Class members have
an undeniable interest in ensuring that their PII is secure, remains secure, is properly and promptly

destroyed, and is not subject to further theft.

CLASS ACTION ALLEGATIONS

87. Plaintiff brings this action on behalf of themselves and as a class action under
Federal Rules of Civil Procedure 23(a), (b)(2), (b)(3), and (c)(4), seeking damages and equitable
relief on behalf of the following nationwide Class for which Plaintiff seeks certification:

All persons residing in the United States who applied for Capital
One credit card products from 2005 through 2019 and whose PII
was disclosed to unauthorized third parties (the “Nationwide
Class”).

88. Additionally, Plaintiff brings this action on behalf ofa state sub class action seeking
damages and equitable relief on behalf of the following :

All persons residing in the State of Ohio who applied for Capital
One credit card products from 2005 through 2019 and whose PII
was disclosed to unauthorized third parties (the “Ohio Sub Class”).

89. Excluded from the Classes are Capital One; any parent, affiliate, or subsidiary of
Capital One; any entity in which Capital One has a controlling interest; any of Capital One’s
officers or directors; or any successor or assign of Capital One. Also excluded are any Judge or
court personnel assigned to this case and members of their immediate families.

90. _- Plaintiff hereby reserves the right to amend or modify the class definitions with

greater specificity or division after having had an opportunity to conduct discovery.
Case 1:19-cv-00979-LMB-JFA Document1 Filed 07/30/19 Page 26 of 49 PagelD# 26

91.

Numerosity. Fed. R. Civ. P. 23(a)(1). Consistent with Rule 23(a)(1), the Classes

are so numerous that joinder of all members is impracticable. While Plaintiff does not know the

exact number of the members of the Classes, Plaintiff believes the Nationwide Class contains

approximately 100 million people. Class members may be identified through objective means.

Class members may be notified of the pendency of this action by recognized, Court-approved

notice dissemination methods, which may include U.S. mail, electronic mail, internet postings,

social media, and/or published notice.

92.

Commonaility. Fed. R. Civ. P. 23(a)(2) and (b)(3). Consistent with Rule 23(a)(2)

and with 23(b)(3)’s predominance requirements, this action involves common questions of law

and fact exist as to all members of the Classes, and predominate over any questions affecting

individual members of the Classes. Such questions of law and fact common to the Classes include,

but are not limited to:

a.

Whether Capital One had a legal duty to implement and maintain reasonable and
adequate security procedures and practices for the protection of information it
collected and stored from consumers who applied for Capital One credit card
products;

Whether Capital One had a duty to adequately protect PII;

Whether and when Capital One knew or should have known of the susceptibility of
its computer systems to a data breach;

Whether Capital One’s security measures to protect its computer systems were
reasonable in light of the FTC data security recommendations and best practices
recommended by data security experts;

Whether Capital One engaged in the wrongful conduct alleged herein;
Case 1:19-cv-00979-LMB-JFA Document1 Filed 07/30/19 Page 27 of 49 PagelD# 27

f. Whether Capital One was negligent in failing to implement reasonable and
adequate security procedures and practices to protect the information it collected
and stored from consumers who applied for Capital One credit card products;

g. Whether Capital One’s failure to implement adequate data security measures
resulted in or was the proximate cause of the Data Breach;

h. Whether Capital One’s conduct, practices, actions, and/or omissions constituted
unfair or deceptive trade practices;

i. Whether Capital One’s conduct, including its failure to act, resulted in or was the
proximate cause of the breach of its computer systems, resulting in the loss of the
PII belonging to Plaintiff and Class members;

j. Whether Plaintiff and Class members were injured and suffered damages or other
losses because of Capital One’s failure to reasonably protect its computer systems
and data network; and

k. Whether Plaintiff and Class members are entitled to relief, including equitable
relief,

93. Typicality. Fed. R. Civ. P. 23(a)(3). Consistent with rule 23(a)(3), Plaintiff's
claims are typical of the claims of the members of the Classes. Plaintiffis a consumer who provided
PII to in order to apply for Capital One credit card products and had their PII compromised as a
result of the Data Breach. Plaintiff's damages and injuries are akin to other Class members, and
Plaintiff seeks relief consistent with the relief of the Class members.

94. Adequacy. Fed. R. Civ. P. 23(a)(4). Consistent with Rule 23(a)(4), Plaintiff is an
adequate representative of the Classes because Plaintiff is a member of the respective Classes and

is committed to pursuing this matter against Capital One to obtain relief for the Classes. Plaintiff
Case 1:19-cv-00979-LMB-JFA Document1 Filed 07/30/19 Page 28 of 49 PagelD# 28

has no conflicts of interest with either Class members. Plaintiff's Counsel are competent and
experienced in litigating class actions, including privacy litigation. Plaintiff intends to vigorously
prosecute this case and will fairly and adequately protect the Classes’ interests. Plaintiffs claims
arise out of the same common course of conduct giving rise to the claims of the other members of
the Classes. Plaintiff's interests are coincident with, and not antagonistic to, those of the other
members of the Classes.

95. Superiority. Fed. R. Civ. P. 23(b)(3). Consistent with Rule 23(b)(3), a class action
is superior to any other available means for the fair and efficient adjudication of this controversy,
and no unusual difficulties are likely to be encountered in the management of this class action. The
quintessential purpose of the class action mechanism is to permit litigation against wrongdoers
even when damages to individual plaintiff may not be sufficient to justify individual litigation.
Here, the damages suffered by Plaintiff and the Classes are relatively small compared to the burden
and expense required to individually litigate their claims against Capital One, and thus, individual
litigation to redress Capital One’s wrongful conduct would be impracticable. Individual litigation
by each Class member would also strain the court system. Individual litigation creates the potential
for inconsistent or contradictory judgments and increases the delay and expense to all parties and
the court system. By contrast, the class action device presents far fewer management difficulties
and provides the benefits of a single adjudication, economies of scale, and comprehensive
supervision by a single court.

96. Injunctive and Declaratory Relief. Class certification is also appropriate under
Rule 23(b)(2) and (c). Capital One, through its uniform conduct, acted or refused to act on grounds
generally applicable to the Classes as a whole, making injunctive and declaratory relief appropriate

to the Classes as a whole.
Case 1:19-cv-00979-LMB-JFA Document1 Filed 07/30/19 Page 29 of 49 PagelD# 29

97. Likewise, particular issues under Rule 23(c)(4) are appropriate for certification
because such claims present only particular, common issues, the resolution of which would
advance the disposition of this matter and the parties’ interests therein. Such particular issues are
set forth in Paragraphs [[129(a)-(k)]] above.

98. Finally, all members of the proposed Classes are readily ascertainable. Capital One
has access to information regarding the applications from consumers for the span of time from
2005 through 2019 and the consumers affected by the Data Breach. Using this information, Class
members can be identified and their contact information ascertained for the purpose of providing

notice to the Classes.
FIRST CLAIM FOR RELIEF
Breach of Implied Contract
(On behalf of all Classes)

99. _— Plaintiff restates and realleges paragraphs 1 through 98 as if fully set forth herein.

100. Capital One solicited and invited Plaintiff and Class members to apply for credit
card products by providing their PII. Plaintiff and Class members accepted Capital One’s offers
and provided their PII to Capital One to apply for Capital One credit card products.

101. When Plaintiff and Class members applied Capital One credit card products, they
provided their PII to Capital One. In so doing, Plaintiff and Class members on the one hand, and
Capital One on the other, entered into mutually agreed-upon implied contracts pursuant to which
Plaintiff and Class members agreed that their PII was valid, while Capital One agreed that it would

use Plaintiff's and Class members’ PII in its possession for only the agreed-upon purpose of

processing the credit card product application, and no other purpose.
Case 1:19-cv-00979-LMB-JFA Document1 Filed 07/30/19 Page 30 of 49 PagelD# 30

102. Implicit in the agreement to use the PII in its possession for only the agreed-upon
application and no other purpose was the obligation that Capital One would use reasonable
measures to safeguard and protect the PII of Plaintiff and Class members in its possession.

103. By accepting PII for credit card product applications, Capital One assented to and
confirmed its agreement to reasonably safeguard and protect Plaintiff's and Class members’ PII
from unauthorized disclosure or uses and to timely and accurately notify Plaintiff and Class
members if their data had been breached and/or compromised.

104. Plaintiff and Class members would not have provided and entrusted their PII to
Capital One to apply for the Capital One credit card products in the absence of the implied contract
between them and Capital One.

105. Plaintiff and Class members fully performed their obligations under the implied
contracts with Capital One.

106. Capital One breached the implied contracts it made with Plaintiff and Class
members by failing to safeguard and protect Plaintiff's and Class members’ PII, and by failing to
provide timely and accurate notice to them that their PII was compromised as a result of the Data
Breach.

107. Capital One breached the implied contracts it made with Plaintiff and Class
members by failing to ensure that Plaintiff's and Class members’ PII in its possession was used
only for the agreed-upon application verification and no other purpose.

108. Plaintiff and Class members conferred a monetary benefit on Capital One which
has accepted or retained that benefit. Specifically, the credit card products typically carry annual

fees and other charges (e.g. interest) for use. In exchange, Plaintiff and Class members should
Case 1:19-cv-00979-LMB-JFA Document1 Filed 07/30/19 Page 31 of 49 PagelD# 31

have received the services that were the subject of the transaction and should have been entitled to
have Capital One protect their PIT with adequate data security measures.

109. Capital One failed to secure Plaintiff's and Class members’ PII and, therefore, did
not provide full compensation for the benefit Plaintiff and Class members provided.

110. Capital One acquired the PII through inequitable means when it failed to disclose
the inadequate security practices previously alleged.

111. If Plaintiff and Class members had known that Capital One would employ
inadequate security measures to safeguard PII, they would not have applied for the Capital One
credit card products.

112. As adirect and proximate result of Capital One’s breaches of the implied contracts
between Capital One on the one hand, and Plaintiff and Class members on the other, Plaintiff and
Class members sustained actual losses and damages as described in detail above.

113. Plaintiff and Class members were harmed as the result of Capital One’s breach of
the implied contracts because their PI] was compromised, placing them at a greater risk of identity
theft and subjecting them to identity theft, and their PII was disclosed to third parties without their
consent. Plaintiff and Class members also suffered diminution in value of their PII in that it is now
easily available to hackers on the dark web. Plaintiff and the Class have also suffered consequential
out-of-pocket losses for procuring credit freeze or protection services, identity theft monitoring,
late fees, bank fees, and other expenses relating to identity theft losses or protective measures. The
Class members are further damaged as their PII remains in the hands of those who obtained it
without their consent.

114. This breach of implied contracts was a direct and legal cause of the injuries and

damages to Plaintiff and Class members as described above.
Case 1:19-cv-00979-LMB-JFA Document1 Filed 07/30/19 Page 32 of 49 PagelD# 32

SECOND CLAIM FOR RELIEF
Negligence
(On behalf of all Classes)

115. Plaintiff restates and realleges paragraphs 1 through 98 as if fully set forth herein.

116. Capital One solicited and took possession of Plaintiff's and the Class members’ PII,
and Capital One had a duty to exercise reasonable care in securing that information from
unauthorized access or disclosure. Capital One further had a duty to destroy Plaintiff's and Class
members’ PII within an appropriate amount of time after it was no longer required by Capital One,
in order to mitigate the risk of such non-essential PII being compromised in a data breach.

117. Upon accepting and storing Plaintiff's and Class members’ PII in its computer
systems and on its networks, Capital One undertook and owed a duty of care to Plaintiff and Class
members to exercise reasonable care to secure and safeguard Plaintiff's and Class members’ PII
and to use commercially-reasonable methods to do so. Capital One knew that the PII was private
and confidential, and should be protected as private and confidential.

118. Capital One owed a duty of care not to subject Plaintiff and Class members, along
with their PII, to an unreasonable risk of harm because they were foreseeable and probable victims
of any inadequate security practices.

119. Capital One owed a duty of care to Plaintiff and Class members to quickly detect a
data breach and to timely act on warnings about data breaches.

120. Capital One’s duties arose from its relationship to Plaintiff and Class members and

from industry custom.
Case 1:19-cv-00979-LMB-JFA Document1 Filed 07/30/19 Page 33 of 49 PagelD# 33

121. Capital One, through its actions and/or failures to act, unlawfully breached duties
to Plaintiff and Class members by failing to implement standard industry protocols and to exercise
reasonable care to secure and keep private the PII entrusted to it.

122. Capital One, through its actions and/or failures to act, allowed unmonitored and
unrestricted access to unsecured PII.

123. Capital One, through its actions and/or failures to act, failed to provide adequate
supervision and oversight of the PII with which it was entrusted, despite knowing the risk and
foreseeable likelihood of a breach and misuse, which permitted unknown third parties to gather
Plaintiff’s and Class members’ PII, misuse that PII, and intentionally disclose it to unauthorized
third parties without consent.

124. Capital One knew, or should have known, the risks inherent in collecting and
storing PII, the importance of adequate security and the well-publicized data breaches within the
financial services industry.

125. Capital One knew, or should have known, that its data systems and networks did
not adequately safeguard Plaintiff's and Class members’ PII.

126. Dueto Capital One’s knowledge that a breach ofits systems would damage millions
of its customers, including Plaintiff and Class members, Capital One had a duty to adequately
protect its data systems and the PII contained thereon.

127. Capital One had a special relationship with Plaintiff and Class members. Plaintiff's
and Class members’ willingness to entrust Capital One with their PII was predicated on the
understanding that Capital One would take adequate security precautions to safeguard that
information. Moreover, only Capital One had the ability to protect its systems and the PII stored

on those systems from attack.
Case 1:19-cv-00979-LMB-JFA Document1 Filed 07/30/19 Page 34 of 49 PagelD# 34

128. Capital One’s own conduct also created a foreseeable risk of harm to Plaintiff and
Class members and their PII. Capital One’s misconduct included failing to: (1) secure its computer
systems, despite knowing their vulnerabilities; (2) comply with industry standard security
practices; (3) implement adequate system and event monitoring; and (4) implement the systems,
policies, and procedures necessary to prevent this type of data breach.

129. Capital One also had independent duties under federal laws that required Capital
One to reasonably safeguard Plaintiff's and Class members’ PII, and promptly notify them about

the Data Breach.

130. Capital One breached its duties to Plaintiff and Class members in numerous ways,

including:
a. by failing to provide fair, reasonable, or adequate computer systems and data
security practices to safeguard Plaintiff's and Class members’ Customer Data;
b. by creating a foreseeable risk of harm through the misconduct previously described;
Cc. by failing to implement adequate security systems, protocols, and practices

sufficient to protect Plaintiff's and Class members’ PII before and after learning of
the Data Breach;

d. by failing to comply with industry standard data security standards during the
period of the Data Breach; and

e. by failing to timely and accurately disclose that Plaintiff's and Class members’ PII
had been improperly acquired or accessed.

131. Through Capital One’s acts and omissions described in this Complaint, including

Capital One’s failure to provide adequate security and its failure to protect Plaintiff's and Class

members’ PII from being foreseeably captured, accessed, disseminated, stolen, and misused,
Case 1:19-cv-00979-LMB-JFA Document1 Filed 07/30/19 Page 35 of 49 PagelD# 35

Capital One unlawfully breached its duty to use reasonable care to adequately protect and secure
Plaintiff's and Class members’ PII while it was within Capital One’s possession or control.

132. The law further imposes an affirmative duty on Capital One to timely disclose the
unauthorized access and theft of Plaintiff's and Class members’ PII, so that Plaintiff and Class
members can take appropriate measures to mitigate damages, protect against adverse
consequences, and thwart future misuse of their PII.

133. Capital One breached its duty to notify Plaintiff and Class Members of the
unauthorized access to their PII by waiting to notify Plaintiff and Class members, and then by
failing to provide Plaintiff and Class members sufficient information regarding the breach.

134. Through Capital One’s acts and omissions described in this Complaint, including
Capital One’s failure to provide adequate security and its failure to protect Plaintiff's and Class
members’ PII from being foreseeably captured, accessed, disseminated, stolen, and misused,
Capital One unlawfully breached its duty to use reasonable care to adequately protect and secure
Plaintiff?s and Class members’ PII while it was within Capital One’s possession or control.

135. Further, through its failure to provide timely and clear notification of the Data
Breach to consumers, Capital One prevented Plaintiff and Class members from taking meaningful,
proactive steps to secure their financial data and bank accounts.

136. Upon information and belief, Capital One improperly and inadequately safeguarded
Plaintiff's and Class members’ PII in deviation of standard industry rules, regulations, and
practices at the time of the unauthorized access. Capital One’s failure to take proper security
measures to protect sensitive PII as described in this Complaint, created conditions conducive to a

foreseeable, intentional criminal act, namely the unauthorized access of Plaintiff's and Class

members’ PII.
Case 1:19-cv-00979-LMB-JFA Document1 Filed 07/30/19 Page 36 of 49 PagelD# 36

137. Capital One’s conduct was grossly negligent and departed from all reasonable
standards of care, including, but not limited to: failing to adequately protect the PII; failing to
conduct regular security audits; failing to provide adequate and appropriate supervision of persons
having access to Plaintiff's and Class members’ PII; and failing to provide Plaintiff and Class
members with timely and sufficient notice that their sensitive PII had been compromised.

138. Neither Plaintiff nor the other Class members contributed to the Data Breach and
subsequent misuse of their PII as described in this Complaint

139. Capital One’s failure to exercise reasonable care in safeguarding PII by adopting
appropriate security measures, including proper encryption storage techniques, was the direct and
proximate cause of Plaintiff's and Class members’ PII being accessed and stolen through the data
breach.

140. Capital One breached its duties to Plaintiff and Class members by failing to provide
fair, reasonable, and adequate computer systems and data security practices to safeguard Plaintiff's
and Class members’ PII.

141. As a result of Capital One’s breach of duties, Plaintiff and the Class suffered
damages including, but not limited to: damages from lost time and effort to mitigate the actual and
potential impact of the Data Breach on their lives including, inter alia, by placing “freezes” and
“alerts” with credit reporting agencies, contacting their financial institutions, closing or modifying
financial accounts, closely reviewing and monitoring their credit reports and accounts for
unauthorized activity, and filing police reports, and damages from identity theft, which may take
months if not years to discover and detect, given the far-reaching, adverse and detrimental

consequences of identity theft and loss of privacy. The nature of other forms of economic damage
Case 1:19-cv-00979-LMB-JFA Document1 Filed 07/30/19 Page 37 of 49 PagelD# 37

and injury may take years to detect, and the potential scope can only be assessed after a thorough
investigation of the facts and events surrounding the theft mentioned above.
THIRD CLAIM FOR RELIEF
Negligence Per Se
(On behalf of all Classes)

142. Plaintiff restates and realleges paragraphs 1 through 98 as if fully set forth herein.

143. Section 5 of the FTC Act prohibits “unfair . . . practices in or affecting commerce,”
including, as interpreted and enforced by the FTC, the unfair act or practice by businesses, such as
Capital One, of failing to use reasonable measures to protect PII. The FTC publications and orders
described above also form part of the basis of Capital One’s duty in this regard.

144. Capital One violated Section 5 of the FTC Act by failing to use reasonable measures
to protect PII, and not complying with applicable industry standards, as described in detail herein.
Capital One’s conduct was particularly unreasonable given the nature and amount of PII it obtained
and stored, and the foreseeable consequences of a data breach including, specifically, the immense
damages that would result to Plaintiff and Class members.

145. Capital One’s violation of Section 5 of the FTC Act constitutes negligence per se.

146. Plaintiff and Class members are within the class of persons that the FTC Act was
intended to protect.

147. The harm that occurred as a result of the Data Breach is the type of harm the FTC
Act was intended to guard against. The FTC has pursued enforcement actions against businesses,
which, as a result of their failure to employ reasonable data security measures and avoid unfair and
deceptive practices, caused the same harm as that suffered by Plaintiff and the Class.

148. As a direct and proximate result of Capital One’s negligence per se, Plaintiff and

the Class have suffered, and continue to suffer, injuries and damages arising from identity theft;
Case 1:19-cv-00979-LMB-JFA Document1 Filed 07/30/19 Page 38 of 49 PagelD# 38

damages from lost time and effort to mitigate the actual and potential impact of the Data Breach
on their lives, including, inter alia, by placing “freezes” and “alerts” with credit reporting agencies,
contacting their financial institutions, closing or modifying financial accounts, closely reviewing
and monitoring their credit reports and accounts for unauthorized activity, and filing police reports,
and damages from identity theft, which may take months if not years to discover and detect, given
the far-reaching, adverse and detrimental consequences of identity theft and loss of privacy.

149. Additionally, as a direct and proximate result of Capital One’s negligence per se,
Plaintiff and Class members have suffered and will suffer the continued risks of exposure of their
PII, which remain in Capital One’s possession and is subject to further unauthorized disclosures
so long as Capital One fails to undertake appropriate and adequate measures to protect the PII in

its continued possession.

FOURTH CLAIM FOR RELIEF
Unjust Enrichment
(On behalf of all Classes)

150. Plaintiff restates and realleges paragraphs 1 through 98 as if fully set forth herein.

151. Plaintiff and members of the Class conferred a monetary benefit on Capital One.
Specifically, they provided and entrusted their PII to Capital One.

152. In exchange, Plaintiff and Class members should have been entitled to have Capital
One protect their PII with adequate data security.

153. Capital One appreciated, accepted, and retained the benefit bestowed upon it under

inequitable and unjust circumstances arising from Capital One’s conduct toward Plaintiff and

Class Members as described herein; Plaintiff and Class members conferred a benefit on Capital
Case 1:19-cv-00979-LMB-JFA Document1 Filed 07/30/19 Page 39 of 49 PagelD# 39

One and accepted or retained that benefit. Capital One used Plaintiffs and Class members’ PII for
business purposes.
154. Capital One failed to secure Plaintiff's and Class members’ PII and, therefore, did
not provide full compensation for the benefit Plaintiff and Class members provided.
155. Capital One acquired the PII through inequitable means in that it failed to disclose
the inadequate security practices previously alleged, as well as failing to destroy or otherwise purge
the PII from its computer systems after Capital One no longer had a legitimate business purpose
to maintain that PII.
156. If Plaintiff and Class members knew that Capital One would not secure their PII
using adequate security, they would not have applied for Capital One credit card products.
157. Plaintiff and Class members have no adequate remedy at law.
158. Under the circumstances, it would be unjust for Capital One to be permitted to
retain any of the benefits that Plaintiff and Class members conferred on it.
159. Under the principles of equity and good conscience, Capital One should not be
permitted to retain the PII belonging to Plaintiff and Class members because Capital One failed to
implement the data management and security measures that industry standards mandate.
160. Capital One should be compelled to disgorge into a common fund or constructive
trust, for the benefit of Plaintiff and Class members, proceeds that it unjustly received from them.
In the alternative, Capital One should be compelled to refund the amounts that Plaintiff and Class

members overpaid for security they did not receive.

FIFTH CLAIM FOR RELIEF
Breach of Confidence
(On behalf of all Classes)
Case 1:19-cv-00979-LMB-JFA Document1 Filed 07/30/19 Page 40 of 49 PagelD# 40

161. Plaintiff restates and realleges paragraphs 1 through 98 as if fully set forth herein.

162. At all times during Plaintiff's and Class Members’ interactions with Defendants,
Capital One was fully aware of the confidential and sensitive nature of Plaintiff’s and Class
Members’ PII that was provided to them.

163. As alleged herein and above, Capital One’s relationship with Plaintiff and Class
Members was governed by expectations that Plaintiff's and Class Members’ PII would be
collected, stored, and protected in confidence, and would not be disclosed to unauthorized third
parties.

164. Plaintiff and Class Members provided their respective PII to Capital One with the
explicit and implicit understandings that Capital One would protect and not permit the PII to be
disseminated to any unauthorized parties.

165. Plaintiff and Class Members also provided their respective PII to Capital One with
the explicit and implicit understanding that Capital One would take precautions to protect that PII
from unauthorized disclosure, such as following basic principles of information security practices.

166. Capital One voluntarily received in confidence Plaintiff's and Class Members’ PII
with the understanding that the PII would not be disclosed or disseminated to the public or any
unauthorized third parties.

167. Due to Capital One’s failure to prevent, detect, and avoid the Data Breach from
occurring by, inter alia, failing to follow best information security practices to secure Plaintiff's
and Class Members’ PII, Plaintiff's and Class Members’ PII was disclosed and misappropriated

to unauthorized third parties in breach of Plaintiff's and Class Members’ confidence, and without

their express permission.
Case 1:19-cv-00979-LMB-JFA Document1 Filed 07/30/19 Page 41 of 49 PagelD# 41

168. Asadirect and proximate cause of Capital One’s actions and/or omissions, Plaintiff
and Class Members have suffered damages.

169. But for Capital One’s disclosure of Plaintiff's and Class Members’ PII in violation
of the parties’ understanding of confidence, their PII would not have been compromised, stolen,
viewed, accessed, and used by unauthorized third parties. Capital One’s Data Breach was the direct
and legal cause of the theft of Plaintiff's and Class Members’ PII, as well as the resulting damages.

170. The injury and harm Plaintiff and Class Members suffered was the reasonably
foreseeable result of Capital One’s unauthorized disclosure of Plaintiff's and Class Members’ PII.
Capital One knew its computer systems and technologies for accepting and securing Plaintiff's
and Class Members’ PII had numerous security vulnerabilities because Capital One failed to
observe industry standard information security practices.

171. Asa direct and proximate result of Capital One’s breaches of confidence, Plaintiff
and the Class have suffered, and continue to suffer, injuries and damages arising from identity
theft; damages from lost time and effort to mitigate the actual and potential impact of the Data
Breach on their lives, including, inter alia, by placing “freezes” and “alerts” with credit reporting
agencies, contacting their financial institutions, closing or modifying financial accounts, closely
reviewing and monitoring their credit reports and accounts for unauthorized activity, and filing
police reports, and damages from identity theft, which may take months if not years to discover
and detect, given the far-reaching, adverse and detrimental consequences of identity theft and loss
of privacy

172. Asa direct and proximate result of Capital One’s breaches of confidence, Plaintiff

and Class Members have suffered and will continue to incur injury and suffer economic and non-

economic losses.
Case 1:19-cv-00979-LMB-JFA Document1 Filed 07/30/19 Page 42 of 49 PagelD# 42

SIXTH CLAIM FOR RELIEF
Invasion of Privacy
(On behalf of all Classes)

173. Plaintiff restates and realleges paragraphs 1 through 98 as if fully set forth herein.

174. Plaintiff and Class members had a legitimate expectation of privacy to their PII and
were entitled to the protection of this information against disclosure to unauthorized third parties.

175. Capital One owed a duty to its credit product applicant, including Plaintiff and
Class members, to keep their PIT confidential.

176. Defendants failed to protect and released to unknown and unauthorized third
parties’ databases containing the PII of Plaintiff and Class members.

177. Defendants allowed unauthorized and unknown third parties access to and
examination of the PII of Plaintiff and Class members, by way of Defendants’ failure to protect
the PII in the databases.

178. The unauthorized release to, custody of, and examination by unauthorized third
parties of the PII of Plaintiff and Class members, especially where the information includes Social
Security numbers and dates of birth, is highly offensive to a reasonable person.

179. The intrusion was into a place or thing, which was private and is entitled to be
private. Plaintiff and Class members disclosed their PIJ to Defendants as part of their use of
Defendants’ services, but privately with an intention that the PII would be kept confidential and
would be protected from unauthorized disclosure. Plaintiff and Class members were reasonable in

their belief that such information would be kept private and would not be disclosed without their

authorization.
Case 1:19-cv-00979-LMB-JFA Document1 Filed 07/30/19 Page 43 of 49 PagelD# 43

180. The Data Breach at the hands of Defendants constitutes an intentional interference
with Plaintiff and Class members’ interest in solitude or seclusion, either as to their persons or as
to their private affairs or concerns, of a kind that would be highly offensive to a reasonable person.

181. Capital One acted with a knowing state of mind when it permitted the Data Breach
because it had actual knowledge that its information security practices were inadequate and
insufficient.

182. As a proximate result of the above acts and omissions of Defendants, the PII of
Plaintiff and Class members was disclosed to third parties without authorization, causing Plaintiff
and Class members to suffer damages.

183. Unless and until enjoined, and restrained by order of this Court, Defendants’
wrongful conduct will continue to cause great and irreparable injury to Plaintiff and Class members
in that the PII maintained by Defendants can be viewed, distributed, and used by unauthorized
persons. Plaintiff and Class members have no adequate remedy at law for the injuries in that a

judgment for monetary damages will not end the invasion of privacy for Plaintiff and the Class.

SEVENTH CLAIM FOR RELIEF
Ohio Consumer Sales Practices Act
Ohio Rev. Code §§ 1345.01, et seq.
(On Behalf of the Ohio Subclass)
184. Plaintiff DuWayne Baird (“Plaintiff,” for purposes of this Count), individually and
on behalf of the other Ohio Subclass Members, restates and reallege paragraphs 1 through 98 as if

fully set forth herein
Case 1:19-cv-00979-LMB-JFA Document1 Filed 07/30/19 Page 44 of 49 PagelD# 44

185.

Capital One operating in Ohio engaged in unfair and deceptive acts and practices

in connection with a consumer transaction, in violation of Ohio Rev. Code §§ 1345.01(A) and (B),

including but not limited to the following:

i.

ii.

iii.

iV.

Failing to enact adequate privacy and security measures to protect the Ohio
Subclass Members’ Personal Information from unauthorized disclosure, release,
data breaches, and theft, which was a direct and proximate cause of the Capital One
Data Breach;

Failing to take proper action following known security risks and prior cybersecurity
incidents, which was a direct and proximate cause of the Capital One Data Breach;
Knowingly and fraudulently misrepresenting that it would maintain adequate data
privacy and security practices and procedures to safeguard the Ohio Subclass
Members’ Personal Information from unauthorized disclosure, release, data
breaches, and theft;

Omitting, suppressing, and concealing the material fact of the inadequacy of its
privacy and security protections for the Ohio Subclass Members’ Personal
Information;

Knowingly and fraudulently misrepresenting that it would comply with the
requirements of relevant federal and state laws pertaining to the privacy and
security of the Ohio Subclass Members’ Personal Information;

Failing to maintain the privacy and security of the Ohio Subclass Members’
Personal Information, in violation of duties imposed by applicable federal and state
laws, including but not limited to those mentioned in the aforementioned paragraph,

directly and proximately causing the Capital One Data Breach; and
Case 1:19-cv-00979-LMB-JFA Document1 Filed 07/30/19 Page 45 of 49 PagelD# 45

vii. Failing to disclose the Capital One Data Breach to the Ohio Subclass Members in
a timely and accurate manner, in violation of the duties imposed by Ohio Rev. Code
§ 1349.19(B).

186. As a direct and proximate result of Capital One’s practices, the Ohio Subclass
Members suffered injury and/or damages, including but not limited to time and expenses related
to monitoring their financial accounts for fraudulent activity, an increased, imminent risk of fraud
and identity theft, and loss of value of their Personal Information.

187. The above unfair and deceptive acts and practices by Capital One were immoral,
unethical, oppressive, and unscrupulous. These acts caused substantial injury to the Ohio Subclass
Members that they could not reasonably avoid; this substantial injury outweighed any benefits to
consumers or to competition.

188. Capital One knew or should have known that its computer systems and data security
practices were inadequate to safeguard the Ohio Subclass Members’ Personal Information and that
risk of a data breach or theft was high. Capital One’s actions in engaging in the above-named
unfair practices and deceptive acts were negligent, knowing and willful.

189, Pursuant to Ohio Rev. Code § 1345.09, Plaintiff and the Ohio Subclass Members
seek an order enjoining Capital One’s unfair and/or deceptive acts or practices, actual damages —
trebled (to be proven at the time of trial), attorneys’ fees and costs, and any other just and proper
relief, to the extent available under the Ohio Consumer Sales Practices Act, Ohio Rev. Code §§

1345.01, et seq.

EIGHT CLAIM FOR RELIEF
Declaratory Judgment
(On behalf of Classes)

190. Plaintiff restates and realleges paragraphs 1 through 98 as if fully set forth herein.
Case 1:19-cv-00979-LMB-JFA Document1 Filed 07/30/19 Page 46 of 49 PagelD# 46

191. As previously alleged, Plaintiff and Class members entered into an implied contract
that required Capital One to provide adequate security for the PII it collected from their
applications for Capital One credit card products. As previously alleged, Capital One owes duties
of care to Plaintiff and Class members that require it to adequately secure PII.

192. Capital One still possesses PII pertaining to Plaintiff and Class members.

193. Capital One has not announced or otherwise notified Plaintiff and Class members
that their PII are sufficiently protected or, more importantly, expunged from Capital One’s servers
so as to prevent any further breaches or compromises.

194, Indeed, Capital One has stated that PII from Capital One credit card product
applications submitted as far back as 2005 is subject to the Data Breach.

195. Accordingly, Capital One has not satisfied its contractual obligations and legal
duties to Plaintiff and Class members. In fact, now that Capital One’s lax approach towards data
security has become public, the PII in its possession is more vulnerable than before.

196. Actual harm has arisen in the wake of the Data Breach regarding Capital One’s
contractual obligations and duties of care to provide data security measures to Plaintiff and Class
members.

197. Plaintiff, therefore, seeks a declaration that: (a) Capital One’s existing data security
measures do not comply with its contractual obligations and duties of care; and (b) in order to
comply with its contractual obligations and duties of care, Capital One must implement and
maintain reasonable security measures, including, but not limited to:

i. engaging third-party security auditors/penetration testers as well as internal security
personnel to conduct testing, including simulated attacks, penetration tests, and

audits on Capital One’s systems on a periodic basis, and ordering Capital One to
Case 1:19-cv-00979-LMB-JFA Document1 Filed 07/30/19 Page 47 of 49 PagelD# 47

ii.

iii.

IV.

Vi.

Vii.

Vili.

promptly correct any problems or issues detected by such third-party security
auditors;

engaging third-party security auditors and internal personnel to run automated
security monitoring;

auditing, testing, and training its security personnel regarding any new or modified
procedures;

segmenting customer data by, among other things, creating firewalls and access
controls so that if one area of Capital One is compromised, hackers cannot gain
access to other portions of Capital One’s systems;

purging, deleting, and destroying PII not necessary for its provisions of services in
a reasonably secure manner;

conducting regular database scans and security checks;

routinely and continually conducting internal training and education to inform
internal security personnel how to identify and contain a breach when it occurs and
what to do in response to a breach; and

educating its customers about the threats they face as a result of the loss of their
financial and personal information to third parties, as well as the steps Capital One’s
customers should take to protect themselves.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff, on behalf of himself and the Classes, respectfully seeks from

the Court the following relief:

a.

Certification of the Classes as requested herein;
Case 1:19-cv-00979-LMB-JFA Document1 Filed 07/30/19 Page 48 of 49 PagelD# 48

b. Appointment of Plaintiff as Class representative and his undersigned counsel as
Class counsel;

c. Award Plaintiff and members of the proposed Class damages;

d. Award Plaintiff and members of the proposed Class equitable, injunctive and
declaratory relief, including the enjoining of Capital One’s insufficient data
protection practices at issue herein and Capital One’s continuation of its unlawful
business practices as alleged herein;

€. An order declaring that Capital One’s acts and practices with respect to the
safekeeping of PII are negligent;

f. Award Plaintiff and members of the proposed Class pre-judgment and post-
judgment interest as permitted by law;

g. Award Plaintiff and members of the proposed Class reasonable attorney fees and
costs of suit, including expert witness fees; and

h. Award Plaintiff and members of the proposed Class any further relief the Court

deems proper.

Dated: July 30, 2019 Respectfully submitted,

MURPHY, FALCON & MURPHY

/s/

John G, Harnishfeger (Virginia Bar No. 36878)
Attorney for Plaintiff

One South Street, 23rd Floor

Baltimore, MD 21202

Telephone: (410) 951-8744

Fax: (410) 539-6599

john. harnishfeger@murphyfalcon.com
Case 1:19-cv-00979-LMB-JFA Document1 Filed 07/30/19 Page 49 of 49 PagelD# 49

/s/
MORGAN & MORGAN
COMPLEX LITIGATION GROUP
John A. Yanchunis (Florida Bar No. 324681)
Ryan J. McGee (Florida Bar No. 64957)
Patrick A. Barthle (Florida Bar No.99286)
Attorneys for Plaintiff*
*pro hac vice applications pending
201 N. Franklin Street, 7th Floor
Tampa, Florida 33602
Telephone: (813) 223-5505
Facsimile: (813) 223-5402
JYanchunis@)ForThePeople.com
RMcGee/@)ForThePeople.com
PBarthle‘a)ForThePeople.com

JURY DEMAND
Plaintiff, on behalf of himself and the Class of all others similarly situated, hereby demands

a trial by jury on all issues so triable pursuant to Rule 38 of the Federal Rules of Civil Procedure.

/s/
John G. Harnishfeger (Virginia Bar No. 36878)
